Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 11-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kenichi (JP 2007274317).
Regarding claims 1-2, Kenichi discloses in Figures 1-3, an antenna (10) comprising:
a substrate (101);
a radiation portion (102) connected to a feed line (105), disposed on a layer of the substrate, and including a conductor (102) having an opening (2); and
a coupling member (1) connected to a ground portion (103) and disposed within the opening (2) spaced apart from the conductor (102) by a gap (2);
wherein the radiation portion (102) and the coupling member (1) are disposed at least partially on the same layer.
Regarding claims 11-15, as applied to claim 1, Kenichi discloses in Figures 1-3, 
wherein the coupling member (1) is connected to the ground portion through a conductive via extending in a thickness direction of the substrate (101), and wherein the coupling member (1) comprises a greater width (top part, see Figs. 2-3) than the diameter of the conductive via (1);
wherein the antenna (10) is a microstrip antenna;
wherein the substrate (101) is a dielectric material;
an electronic device comprising the antenna of claim 1; and one or more of a dipole antenna and a radiation patch (see par. 0046).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4, 7-10, 23-26 and 28-31 are rejected under 35 U.S.C. 103 as being unpatentable over Kaloi (US 4,095,227) in view of Kenichi (JP 2007274317).
Regarding claim 3, Kaloi discloses in Figures 1a-1b and 9, an antenna comprising:
a substrate (14);
a radiation portion (15) connected to a feed line (10), disposed on a layer of the substrate (14), and including a conductor (15) having an opening (plated through hole 3); and
a coupling member (19) connected to a ground portion (18);
wherein the radiation portion (15) comprises a first edge and a second edge facing each other;
the feed line (12) disposed closer to the first edge of the radiation portion than the opening.
Kaloi does not disclose the coupling member disposed within the opening and spaced apart from the conductor by a gap.
Kenichi discloses in Figures 1-2, the coupling member (1) disposed within the opening (2) and spaced apart from the conductor (102) by a gap (2).

It would have been obvious to one having ordinary skill in the art before the time the invention was made to modify the coupling member of Kaloi with the coupling member disposed within the opening as taught by Kenichi to optimize the radiation characteristic for the antenna.
Therefore, to employ having the coupling member as claimed invention would have been obvious to person skill in the art.
Regarding claim 4, as applied to claim 3, Kenichi in Figures 1-3, wherein the coupling member (2) comprises the opening along the second edge of the radiation portion (102).
Kenichi does not disclose the opening being elongated opening. However, such difference is not patentable. It would have been obvious to one having ordinary skill in the art before the time the invention was made to select the opening being elongated opening for optimized radiation characteristic for the antenna, such modification would have involved a mere change in the shape of an opening of antenna element and generally recognized as being within the level of ordinary skill in the art.
Regarding claim 7, as applied to claim 4, Kaloi discloses in Figure 9,
wherein the coupling member (1) comprises a strip-shaped pad elongated along the edge of the opening.
Regarding claims 8-10, as applied to claim 3, Kenichi discloses in Figure 1-3, 
wherein the opening (2) comprises a plurality of circular openings (2, 2) spaced apart from each other along the second edge of the radiation portion (102);
wherein the coupling member (1) comprises a plurality of circular pads (top head of 1) each positioned to correspond to a circular opening of the plurality of circular openings;
wherein the radiation portion (102) is disposed to be biased to one side on the substrate (101) so that the first edge is aligned with one edge of the substrate.
Regarding claims 23, Kaloi discloses in Figures 1a-1b and 9, an antenna comprising:
a radiation portion comprising a conductor (15), an opening (3) through the conductor (15) configured to surround a coupling member (19) in the opening (3), and a feed portion (12) disposed spaced apart from the opening (3),
wherein the opening (3) and the feed portion (12) are disposed at facing edges of the conductor (see Fig. 9).
Kaloi does not disclose with a gap between the conductor and the coupling member.
Kenichi discloses in Figures 1-3, a gap (2) between the conductor (102) and the coupling member (1).
It would have been obvious to one having ordinary skill in the art before the time the invention was made to modify the coupling member of Kaloi with the coupling member having a gap as taught by Kenichi to optimize the radiation characteristic for the antenna.
Therefore, to employ having the coupling member as claimed invention would have been obvious to person skill in the art.
Regarding claim 24, as applied to claim 23, Kaloi discloses in Figures 1a-1b and 9,
a feed line (10) connected to the feed portion (12); and
the coupling member (19) disposed in the opening connected to a ground portion (18) through a substrate (14),
wherein the conductor (15) is disposed on the substrate (14).
Regarding claims 25-26 as applied to claim 23, Kenichi discloses in Figures 1-3, 
wherein the radiation portion (102) and the coupling member (1) are disposed at least partially on the same layer;
wherein the coupling member comprises a plurality of pads (tops of 1) disposed in a row near an edge of the facing edges opposite to the feed portion.
Regarding claims 28-29, as applied to claim 23, Kaloi discloses in Figures 1a-1b, a via (3) connected to the ground portion (18), and extending to the coupling member (19),
wherein the coupling member (19) extends from the via toward the conductor in the opening;
an electronic device comprising the antenna module of claim 23.
Regarding claims 30-31, Kaloi discloses in Figures 1a-1b and 9, n electronic device comprising:
an antenna comprising:
a radiation portion (15) comprising an opening (3) and a feed portion (12) spaced apart from the opening, wherein the opening (3) and the feed portion (12) are disposed at facing edges of the radiation portion (see Fig. 9), and
a coupling member (19) connected to a ground portion (18) disposed in the opening (3);
wherein the antenna further comprises:
a substrate (14), wherein the radiation portion is disposed on the substrate; and
a feed line (10) connected to the feed portion (12),
wherein the coupling portion (19) is connected to the ground portion (18) through the substrate (14).
Kaloi does not disclose with a gap between the conductor and the coupling member.
Kenichi discloses in Figures 1-3, a gap (2) between the conductor (102) and the coupling member (1).
It would have been obvious to one having ordinary skill in the art before the time the invention was made to modify the coupling member of Kaloi with the coupling member having a gap as taught by Kenichi to optimize the radiation characteristic for the antenna.
Therefore, to employ having the coupling member as claimed invention would have been obvious to person skill in the art.
Claims 16-17 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Kenichi in view of Ueda (US 2018/0062263).
Regarding claims 16-17 and 21-22, Kenichi discloses every feature of claimed invention as expressly recited in claim 1-2 and 14-15, except for an antenna module comprising: at least one electronic element mounted on another surface of the substrate.
Ueda discloses in Figure 1, an antenna module comprising: a substrate (10); at least one antenna (12B) disposed on one surface of the substrate (10); and at least one electronic element (30) mounted on another surface of the substrate (10).
It would have been obvious to one having ordinary skill in the art before the time the invention was made to modify the antenna of Kenichi with the antenna having electronic component on the other surface of substrate as taught by Ueda to provide antenna module. Therefore, to employ having the antenna module as claimed invention would have been obvious to person skill in the art.
Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kaloi in view of Kenichi and further in view of Ueda (US 2018/0062263).
Regarding claims 18-19, Kaloi and Kenichi discloses every feature of claimed invention as expressly recited in claim 3-4, except for an antenna module comprising: at least one electronic element mounted on another surface of the substrate.
Ueda discloses in Figure 1, an antenna module comprising: a substrate (10); at least one antenna (12B) disposed on one surface of the substrate (10); and at least one electronic element (30) mounted on another surface of the substrate (10).
It would have been obvious to one having ordinary skill in the art before the time the invention was made to modify the antenna of Kenichi with the antenna having electronic component on the other surface of substrate as taught by Ueda to provide antenna module. 
Therefore, to employ having the antenna module as claimed invention would have been obvious to person skill in the art.
Allowable Subject Matter
Claims 5-6, 20 and 27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIEU HIEN T DUONG whose telephone number is (571)272-8980. The examiner can normally be reached 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DIMARY CRUZ LOPEZ can be reached on 571-270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIEU HIEN T DUONG/               Primary Examiner, Art Unit 2845